NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 LATROY WILLIE COLEMAN, Appellant.

                             No. 1 CA-CR 19-0676
                               FILED 12-8-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-002200-001
          The Honorable Monica S. Garfinkel, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Brian Coffman
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Mikel Steinfeld
Counsel for Appellant
                           STATE v. COLEMAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Maria Elena Cruz and Judge Paul J. McMurdie joined.


M O R S E, Judge:

¶1           Latroy Coleman appeals his conviction and sentence for
aggravated taking identity of another. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Coleman, a Florida resident, was traveling cross country with
a group of people when he was arrested in Arizona on a matter unrelated
to this case. After detectives advised him he faced substantial prison time
in that matter, Coleman told a detective that the group was using stolen
identification and credit cards to rent hotel rooms and cars. Coleman said
he was the group's "hide man," tasked with concealing the stolen cards
wherever the group stopped. He told the detective the group had "over
150" cards in Arizona, and he described two locations where "60 [to] 70"
cards could be found. Following Coleman's directions to a hiding spot
beside a tree, an officer found two wrapped bundles containing driver
licenses, social security cards, credit and debit cards, blank checks, and
other personal identification and financial information for more than
twenty-five different people. The officer also found three driver licenses
and two debit cards under a refrigerator in a hotel room for which Coleman
possessed a card key.

¶3              The State indicted Coleman on one count of aggravated
taking identity of another, which prohibits a person from, in relevant part,
"knowingly . . . possess[ing] . . . any personal identifying information" of
"[t]hree or more other persons" without their consent, "with the intent
to . . . use the other persons' . . . identities for any unlawful purpose or to
cause loss to the persons . . . whether or not [they] actually suffer any
economic loss." A.R.S. § 13-2009(A)(1). In such actions, proof the defendant
possessed identifying information of three or more persons outside of the
regular course of business "may give rise to an inference that the personal
identifying information . . . was possessed for an unlawful purpose." A.R.S.
§ 13-2009(C).




                                      2
                           STATE v. COLEMAN
                           Decision of the Court

¶4             Coleman's defense at trial was that he had no actual
knowledge the cards were stolen or intended to be used unlawfully. He
testified that many of his statements to the detective—including that the
cards were used for renting cars and hotel rooms—were fabricated guesses,
made in the hope he would receive lenity in the unrelated matter by
furnishing information about an identity theft scheme. Apart from
Coleman's statements to the detective, the State offered no evidence at trial
showing Coleman or another member of his group used another's personal
information to rent a car or hotel room.

¶5            The jury, which was instructed on both principal and
accomplice liability, found Coleman guilty as charged. After finding he had
two historical prior felony convictions, the superior court sentenced
Coleman as a repetitive offender to the presumptive term of 11.25 years' in
prison. We have jurisdiction over Coleman's timely appeal under A.R.S. §§
12-120.21(A)(1), 13-4031, and -4033(A)(1).

                               DISCUSSION

¶6            Coleman contends the superior court incorrectly applied the
hearsay rule to preclude evidence that did not fall within the definition of
hearsay. See Ariz. R. Evid. 801, 802. We review the court's exclusion of
evidence under the hearsay rule for an abuse of discretion. State v. Forde,
233 Ariz. 543, 564, ¶ 77 (2014). Because the record and rules of evidence
support the superior court's ruling, Coleman's claim lacks merit. See State
v. Cowles, 207 Ariz. 8, 9, ¶ 3 (App. 2004) ("Generally, a court abuses its
discretion where the record fails to provide substantial support for its
decision or the court commits an error of law in reaching the decision."
(citation omitted)).

¶7            While investigating the identity theft case, a detective
obtained financial records showing a member of Coleman's group rented a
hotel room using his own identification and financial information.
Coleman sought to introduce evidence of the financial records through the
testimony of the detective, asserting the evidence was relevant to rebut the
State's theory—based on Coleman's own statements—that the group was
using stolen information to rent hotel rooms. The superior court ruled the
evidence, as described by Coleman, was inadmissible hearsay because he
was offering it for the truth of its contents—that one of his associates rented
a room using his own information. The court elaborated that if Coleman
could introduce the evidence for a non-truth purpose—for example, to
show law enforcement officers were aware members of Coleman's group
were using their own information, or to show why the officers took a


                                      3
                           STATE v. COLEMAN
                           Decision of the Court

particular action—the evidence might be admissible. Coleman responded
that, based on the court's ruling, he did not expect to ask the detective about
the records.

¶8            Coleman broached the subject, however, when he examined
the detective. Coleman asked the detective whether he authored court
orders to obtain bank records for a suspect. When the detective responded
in the affirmative, Coleman asked whether he saw transactions in those
records occurring in October 2016 (i.e., the month Coleman was arrested).
The superior court sustained an objection by the State, and Coleman
proceeded to a different subject.

¶9            Coleman now argues the superior court abused its discretion
by preventing him from offering evidence of the financial records for the
non-truth purpose of showing the effect of those records on law
enforcement—namely, that they conducted an inadequate investigation.
His claim of error is not supported by the record. The superior court told
Coleman the evidence at issue would be admissible if offered to show law
enforcement's awareness of the records or why they took a particular
action. Based on that ruling, Coleman could have sought to introduce the
very evidence he now claims the court precluded. But he did not.

¶10            But even if we assumed the superior court's ruling did not
permit admission of the financial records for a non-hearsay purpose and
that this ruling was an abuse of discretion, the State has proved beyond a
reasonable doubt that any error was harmless, i.e., "the error did not
contribute to or affect the verdict or sentence." State v. Henderson, 210 Ariz.
561, 567, ¶ 18 (2005).

¶11           The jury was not required to find Coleman possessed others'
personal identifying information for the purpose of renting hotel rooms and
cars; only that the information was intended to be used unlawfully. The
evidence admitted at trial gave rise to an inference that the information
"was possessed for an unlawful purpose," A.R.S. § 13-2009(C), and
Coleman's testimony at trial confirmed that inference. Coleman testified
that he inferred the bundles he was hiding contained state identification
and credit cards; he knew approximately how many cards were contained
in the bundles; he hid the cards at the request of an associate; he knew the
cards did not belong to the associate; and he acknowledged the group he
was traveling with was probably "less than law abiding." The jury found
Coleman guilty despite substantial evidence, undisputed by the
prosecution, that law enforcement found no evidence other than Coleman's
statements, and essentially conducted no investigation into whether


                                      4
                           STATE v. COLEMAN
                           Decision of the Court

Coleman's group actually used stolen information to rent hotel rooms and
cars.

¶12            Because the excluded evidence in this case was merely
cumulative of the evidence Coleman presented, we are convinced beyond
a reasonable doubt the exclusion did not affect the verdict. See State v.
Dunlap, 187 Ariz. 441, 456-57 (App. 1996) (citing State v. Gallegos, 178 Ariz.
1, 13 (1994)).

                              CONCLUSION

¶13           For the foregoing reasons, we affirm Coleman's conviction
and sentence.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5